DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a system for identifying a location of one or more assets in a predefined two-dimensional (2-D) area, the system comprising: at least three tracking stations, wherein each tracking station has a different known location in 2-D space, wherein each tracking station is configured to selectively emit a vertical laser line upon which is embedded an identifier unique to the corresponding tracking station, wherein each tracking station is configured to selectively sweep its laser line about a central axis of the corresponding tracking station such that each tracking station’s laser line sweeps across at least a portion of the predefined 2-D area, wherein each tracking station is configured to selectively transmit a current angle of its laser line about its central axis as its laser line sweeps about its central axis; and one or more tracking tags, wherein each tracking tag is attachable to an asset whose location in the predefined 2-D area is to be selectively identified, wherein each tracking tag is configured to detect a laser line from at least three tracking stations within a line of sight of the tracking tag, wherein each tracking tag is configured to decode the unique tracking station identifier from each detected laser line, wherein each tracking tag 1s configured to receive the current angle from the tracking station corresponding to the detected laser line, wherein each tracking tag is configured to store the decoded unique tracking station identifier from each detected laser line and to store the corresponding received current angle.

Claim13 recites a  method for identifying a location of one or more assets in a predefined two- dimensional (2-D) area, the method comprising: selectively emitting a vertical laser line respectively from each of at least three different tracking stations and sweeping the laser line about a central axis of the corresponding tracking station such that each tracking station’s laser line sweeps across at least a portion of the predefined 2-D area, wherein each tracking station has a different known location in 2-D space, wherein an identifier unique to each tracking station is embedded in the corresponding vertical laser line; selectively transmitting from each tracking station a current angle of its laser line about its central axis as its laser line sweeps about its central axis; detecting, by each of one or more tracking tags attached, respectively, to each of the one or more assets whose location in the predefined 2-D area is to be selectively identified, a laser line from at least three tracking stations within a line of sight of the respective tracking tag; decoding, by each of one or more tracking tags, the unique tracking station identifier from each detected laser line; receiving, by each of one or more tracking tags, the current angle from the tracking station corresponding to the detected laser line; and storing, by each of one or more tracking tags, the decoded unique tracking station identifier from each detected laser line and to store the received current angle.
The closest prior arts, Richley et al US 2006/0138225, Cresto US 2008/0231446, Zughabib et al US 2012/0239493, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484